IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

HARRY COVERT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Appellant,                   DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D14-3470

FLORIDA DEPARTMENT OF
REVENUE AND ALBRIA
LASHAWN WALKER,

      Appellee.

_____________________________/

Opinion filed February 5, 2015.

An appeal from Department of Revenue.
W. David Watkins, Administrative Law Judge.

Harry Covert, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.